Case 2:19-cv-12107-KM-ESK Document 79-2 Filed 09/13/19 Page 1 of 10 PageID: 1481



 SILLS CUMMIS & GROSS
 Newark, NJ 07102

 SIDLEY AUSTIN LLP
 Washington, DC 20005

 Counsel for Defendants JANSSEN BIOTECH, INC.,
 JANSSEN ONCOLOGY, INC., JANSSEN
 RESEARCH & DEVELOPMENT, LLC, and
 JOHNSON & JOHNSON

 WALSH PIZZI O’REILLY FALANGA LLP
 Newark, NJ 07102

 WILMER CUTLER PICKERING HALE AND
 DORR LLP
 Washington, DC 20006

 Counsel for Defendant BTG INTERNATIONAL
 LIMITED

 (Counsel Detail Provided on Signature Page)

                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY

  UNITED STATES OF AMERICA, STATES OF
  CALIFORNIA, COLORADO, CONNECTICUT,               Civil Action No. 19-12107 (KM)
  DELAWARE, FLORIDA, GEORGIA, HAWAII,              (JBC)
  ILLINOIS, INDIANA, IOWA, LOUISIANA,
  MICHIGAN, MINNESOTA, MONTANA,
  NEVADA, NEW JERSEY, NEW MEXICO, NEW              DEFENDANTS’ REQUEST FOR
  YORK, NORTH CAROLINA, OKLAHOMA,                  JUDICIAL NOTICE IN SUPPORT
  RHODE ISLAND, TENNESSEE, TEXAS,                  OF DEFENDANTS’ JOINT
  VERMONT, AND WASHINGTON; THE                     MOTION TO DISMISS SECOND
  COMMONWEALTHS OF MASSACHUSETTS                   AMENDED COMPLAINT
  AND VIRGINIA; and THE DISTRICT OF
  COLUMBIA,
                                                   Document electronically ﬁled
  ex rel. ZACHARY SILBERSHER,

                Plaintiffs,

         vs.

  JANSSEN BIOTECH, INC., JANSSEN
  ONCOLOGY, INC., JANSSEN RESEARCH &
  DEVELOPMENT, LLC, JOHNSON &
  JOHNSON, and BTG INTERNATIONAL

                Defendants.


                                               1
Case 2:19-cv-12107-KM-ESK Document 79-2 Filed 09/13/19 Page 2 of 10 PageID: 1482




        Defendants Janssen Biotech, Inc., Janssen Oncology, Inc., Janssen Research &

 Development, LLC, Johnson & Johnson (“J&J Defendants”), and BTG International Limited

 (“BTG”) (collectively, “Defendants”), pursuant to Federal Rule of Evidence 201, respectfully

 request that this Court take judicial notice of the following documents, true and correct copies or

 excerpts of which are attached:

        Exhibit A – U.S. Patent No. 5,604,213 (issued Feb. 18, 1997).

        Exhibit B – U.S. Patent No. 8,822,438 (issued Sept. 2, 2014).

        Exhibit C – Applicant Arguments, Notice of Appeal, and Other Reference-Appeal

 Documents, submitted June 4, 2013, for U.S. Patent Application No. 13/034,430 (filed Feb. 24,

 2011), available at https://portal.uspto.gov/pair/PublicPair.

        Exhibit D – Petition, Amerigen Pharm., Ltd. v. Janssen Oncology, Inc., IPR2016-00286

 (P.T.A.B. Dec. 12, 2015), available at https://ptab.uspto.gov/#/login.

        Exhibit E – Petition, Mylan Pharm., Inc. v. Janssen Oncology, Inc., IPR2016-01332

 (P.T.A.B. June 30, 2016), available at https://ptab.uspto.gov/#/login.

        Exhibit F – Petition, Wockhardt Bio AG v. Janssen Oncology, Inc., IPR2016-01582

 (P.T.A.B. Aug. 10, 2016), available at https://ptab.uspto.gov/#/login.

        Exhibit G – Michael S. Cookson et. al, Castration-Resistant Prostate Cancer: AUA

 Guideline, AMERICAN UROLOGY ASSOCIATION EDUCATION AND RESEARCH, INC. (2013).

        Exhibit H – GSA Drugs, Pharmaceuticals & Hematology Related Products Solicitation,

 01 – Solicitation Document, Standing Solicitation No. M5-Q50A-03-R8.

        Exhibit I – Specification, submitted Feb. 24, 2011, for U.S. Patent Application No.

 13/034,430 (filed Feb. 24, 2011), available at https://portal.uspto.gov/pair/PublicPair.




                                                  2
Case 2:19-cv-12107-KM-ESK Document 79-2 Filed 09/13/19 Page 3 of 10 PageID: 1483




          Exhibit J – Excerpt from Certified File Wrapper of U.S. Patent No. 8,822,438, Patent

 Application No. 13/034,340 (filed Feb. 24, 2011).

          Exhibit K – Johnson & Johnson, Form 10-Q (Nov. 4, 2016).

          Exhibit L – Johnson & Johnson, Form 10-Q (Aug. 4, 2016).

          Exhibit M – Johnson & Johnson, Form 10-Q (May 9, 2016).

          Exhibit N – Johnson & Johnson, Form 10-K (Feb. 24, 2016).

          Exhibit O – Elaine A. Mostaghel, Abiraterone in the Treatment of Metastatic Castration-

 Resistant      Prostate     Cancer,      CANCER       MANAGEMENT         RESEARCH        (2012),

 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3912049/.

          Exhibit P – Patent Board Grants Inter Partes Review of Cancer-Fighting Therapy, 24-1

 MEALEY’S(R) LITIG. REP.: PATENTS 12 (2016).

          Exhibit Q – Dr. Cary Millner & Kunyong Yang, United States: PTAB Institutes Separate

 IPR Proceedings Filed By Codefendants, Finding That The Later IPR Proceeding Was Not

 Barred by 35 U.S.C. § 325(d), PTAB Litigation Blog, MONDAQ BUS. BRIEFING (Feb. 7, 2017).

          Exhibit R – Zytiga To Face Challenges, BUSINESS MONITOR ONLINE (Nov. 3, 2016).

          Exhibit S – Jan Berger et al., How Drug Life-Cycle Management Patent Strategies May

 Impact      Formulary     Management,     22    (16    supp.)   AJMC       (Jan.   20,   2017),

 https://www.ajmc.com/journals/supplement/2016/how-drug-life-cycle-management-patent-

 strategies-may-impact-formulary-management/a636-article.

          Exhibit T – Silas Inman, FDA Approves Pre-Chemo Enzalutamide for mCRPC,

 ONCLIVE (Sept. 10, 2014), https://www.onclive.com/web-exclusives/fda-approves-pre-chemo-

 enzalutamide-for-mcrpc.




                                                 3
Case 2:19-cv-12107-KM-ESK Document 79-2 Filed 09/13/19 Page 4 of 10 PageID: 1484




        Exhibit U – Donald L. Trump, FDA Approves Enzalutamide for Metastatic Castration-

 Resistant      Prostate      Cancer,        HEMONC          TODAY     (Sept.       25,     2012),

 https://www.healio.com/hematology-oncology/prostate-cancer/news/print/hemonc-

 today/%7B9c47a439-aef9-4380-bdce-0e6843a2d524%7D/fda-approves-enzalutamide-for-

 metastatic-castration-resistant-prostate-cancer.

        Exhibit V – Amit Bahl et al., Second-Line Treatment Options in Metastatic Castration-

 Resistant Prostate Cancer: A Comparison of Key Trials with Recently Approved Agents, CANCER

 TREATMENT REVIEWS (Aug. 16, 2013), https://doi.org/10.1016/j.ctrv.2013.06.008.

        Exhibit W – H. Lee Mofflitt Cancer Ctr. & Res. Inst., Researchers Identify Inhibitor that

 Overcomes Drug Resistance in Prostate Cancer, SCIENCEDAILY (June 12, 2017),

 www.sciencedaily.com/releases/2017/06/170612124417.htm.

        Exhibit X – Emmanuel S. Antonakaris, Current Understanding of Resistance to

 Abiraterone and Enzalutamide in Advanced Prostate Cancer, CLINICAL ADVANCES                    IN

 HEMATOLOGY                   &               ONCOLOGY                 (May                 2016),

 http://www.hematologyandoncology.net/archives/may-2016/current-understanding-of-

 resistance-to-abiraterone-and-enzalutamide-in-advanced-prostate-cancer/.

        Exhibit Y – Andrew Pollack, New Drug For Prostate Cancer Gets F.D.A. Nod, N.Y.

 TIMES (Aug. 31, 2012), https://www.nytimes.com/2012/09/01/business/fda-approves-prostate-

 cancer-drug.html.

        Exhibit Z – Naoki Terada et al., Exploring the Optimal Sequence of Abiraterone and

 Enzalutamide in Patients with Chemotherapy-Naïve Castration-Resistant Prostate Cancer: The

 Kyoto-Baltimore     Collaboration,     24   INT’L      J.   OF   UROLOGY   (Apr.     28,   2017),

 https://doi.org/10.1111/iju.13346.



                                                    4
Case 2:19-cv-12107-KM-ESK Document 79-2 Filed 09/13/19 Page 5 of 10 PageID: 1485




        Exhibit AA – Dennis Thompson, Early Chemo May Boost Survival in Advanced Prostate

 Cancer,      WEBMD          (May       14,    2015),      https://www.webmd.com/prostate-

 cancer/news/20150514/early-chemo-may-boost-survival-in-advanced-prostate-cancer#1.

        Exhibit BB – Todd Campbell, Can Xtandi Become the Go-To Prostate Drug?, AOL

 FINANCE (Sept. 20, 2013), https://www.aol.com/article/finance/2013/09/20/can-xtandi-become-

 the-go-to-prostate-drug/20725994/#.

        Exhibit CC – Andrew Pollack, New Drugs Fight Prostate Cancer, but at High Cost,

 N.Y. TIMES (June 27, 2011), https://www.nytimes.com/2011/06/28/health/28prostate.html.

        Exhibit DD – What Is ZYTIGA® (Abiraterone Acetate)?, ZYTIGA® (archived October

 15, 2017), https://web.archive.org/web/20171015195728/https:/www.zytiga.com/.

        Exhibit EE – How should I take XTANDI?, XTANDI® (archived October 6, 2017),

 https://web.archive.org/web/20171006005848/https:/www.xtandi.com/.

        Exhibit FF – Why make JEVTANA your next step?, JEVTANA® (archived October 5,

 2017), https://web.archive.org/web/20171005083102/http:/www.learnaboutjevtana.com/.

        Exhibit GG – Dep’t of Veterans Affairs, National Acquisition Center (CCST), Item

 Details:                                                                    57894-0150-12,

 https://www.vendorportal.ecms.va.gov/NAC/Pharma/Details?NDC=57894019506&CNT=36F

 79719D0217 (last visited Sept. 12, 2019).

        Exhibit HH – U.S. Dep’t of Veterans Affairs, National Acquisition Center (CCST), Item

 Details:                                                                    57894-0195-06;

 https://www.vendorportal.ecms.va.gov/NAC/Pharma/Details?NDC=57894015012&CNT=36F

 79719D0217 (last visited Sept. 12, 2019).




                                               5
Case 2:19-cv-12107-KM-ESK Document 79-2 Filed 09/13/19 Page 6 of 10 PageID: 1486




           Exhibit II – Maxx Chatsko, Can Zytiga Build on a Historic 2012?, THE MOTLEY FOOL

 (Feb.     19,    2013),      https://www.fool.com/investing/general/2013/02/19/can-zytiga-build-on-

 historic.aspx.

           Exhibit JJ – Jillian Dabney, Analyzing Medivation’s Growth Opportunity with Xtandi,

 YAHOO! FINANCE (May 12, 2016), https://finance.yahoo.com/news/analyzing-medivation-

 growth-opportunity-xtandi-133503575.html.

           Exhibit KK – Charles J. Ryan, mCRPC Treatment: The Right Treatment for the Right

 Patient     at     the    Right     Time:    Everyday    Urology,    EUROTODAY      (June   2016),

 https://www.urotoday.com/images/journal_issues/everyday-urology-volume-1-issue-4.pdf.

           Exhibit LL – Da Hee Han, New Zytiga Tablet Strength Availability, MPR (May 17,

 2017), https://www.empr.com/home/news/new-zytiga-tablet-strength-available/.

           Exhibit MM – Christian Nordqvist, Xtandi (Enzalutamide) Approved For Late Stage

 Prostate           Cancer,        FDA,       MEDICALNEWSTODAY            (Sept.      3,     2012),

 https://www.medicalnewstoday.com/articles/249785.php.

           Exhibit NN – Natco Pharma files new drug applications with USFDA, LIVEMINT (Feb.

 10,       2015),      https://www.livemint.com/Companies/PMLycu8RnqNhVacGWcYjaP/Natco-

 Pharma-files-new-drug-applications-with-USFDA.html.

           Exhibit OO – U.S. Patent Application No. 13/034,340, Publication No. US-2011-

 0144016-A1 (Published date June 6, 2011) (Alan H. Auerbach, applicant).




                                                      6
Case 2:19-cv-12107-KM-ESK Document 79-2 Filed 09/13/19 Page 7 of 10 PageID: 1487




                                  RELEVANT AUTHORITY

         When evaluating a motion to dismiss, courts may “review documents attached to the

 complaint and matters of public record” in addition to the complaint itself. Nationwide Mut. Ins.

 Co. v. Caris, 170 F. Supp. 3d 740, 745 (D.N.J. 2016). Courts may also “judicially notice a fact

 that is not subject to reasonable dispute,” because it “can be accurately and readily determined

 from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b).

         The attached Exhibits fall within categories of documents that courts have recognized as

 judicially noticeable. Courts may take judicial notice of such materials to determine whether a

 qualifying public disclosure occurred, without converting the motion to dismiss into one for

 summary judgment. See, e.g., U.S. ex rel. Hunt v. Merck-Medco Managed Care, L.L.C., 336 F.

 Supp. 2d 430, 446 n.12 (E.D. Pa. 2004); U.S. ex rel. Spay v. CVS Caremark Corp., 913 F. Supp.

 2d 125, 142 (E.D. Pa. 2012); U.S. ex rel. Ambrosecchia v. Paddock Labs., LLC, 855 F.3d 949,

 954–55 (8th Cir. 2017) (“amended public disclosure bar is appropriately resolved on a motion to

 dismiss, even assuming that it no longer poses a jurisdictional question” and “[i]n evaluating

 whether the public disclosure bar applies, [courts] may consider … items subject to judicial

 notice.”).

         Exhibits A through H are judicially noticeable because they are documents relevant to

 “matters incorporated by reference or integral to the claim.” Buck v. Hampton Twp. Sch. Dist.,

 452 F.3d 256, 260 (3d Cir. 2006). Exhibits A and B are the two patents upon which Relator’s

 Second Amended Complaint (“SAC”) relies. Exhibit C is Defendants’ June 4, 2013 patent-

 prosecution filing (“the June 4 Submission”) submitted in Application No. 13/034,340 (“the ’340

 Application”) and referenced in the SAC. See SAC ¶¶ 82, 87. The June 4 Submission is central

 to the SAC because the SAC alleges that the submission contained fraudulent misrepresentations



                                                 7
Case 2:19-cv-12107-KM-ESK Document 79-2 Filed 09/13/19 Page 8 of 10 PageID: 1488




 and/or omissions to the United States Patent & Trademark Office (“USPTO”). Exhibits D, E,

 and F are inter partes review petitions cited by Relator in the SAC. SAC ¶ 101. Exhibit G is an

 American Urology Association guideline from 2013 on which Relator premises one of his

 allegations. Id. ¶ 87(d). Exhibit H is a General Services Administration solicitation document

 from which Relator quotes in support of his claims. Id. ¶ 114.

        Exhibits I through Z and AA through FF, as well as Exhibit OO are judicially noticeable

 because they are “matters of public record.” Buck, 452 F.3d at 260. Exhibits I and J are

 documents that were submitted by the J&J Defendants during the ’438 patent prosecution and

 are available via the USPTO’s Public Patent Application Information Retrieval System

 (“PAIR”). Similarly, Exhibit OO is the Notice of Publication for the ’340 Application and

 available on Public PAIR. Courts may take judicial notice of information available from PAIR.

 E.g., TransCardiac Therapeutics, Inc. v. Yoganathan, 15 F. Supp. 3d 1364, 1372 n.12 (N.D. Ga.

 2014); RB Rubber Prods., Inc. v. ECORE Int’l, Inc., No. 3:11-cv-319-AC, 2012 WL 860416, at

 *5 (D. Or. Mar. 13, 2012). Exhibits K, L, M, and N are publicly filed 10-Q and 10-K disclosures.

 SEC filings are subject to judicial notice. See Spay, 913 F. Supp. 2d at 139.

        Exhibits O through Z, AA through CC, and II through NN are online articles or reports

 that are available to the public. Defendants request these documents to be judicially noticed not

 for the truth of the information, but for “what was known and in existence in the public realm at

 the time.” Id. at 142.

        Exhibits DD, EE, and FF are screenshots of three webpages from October 2017, accessed

 via the Wayback Machine, an internet archive that reflects how a given webpage appeared at a

 prior point in time. “Courts have taken judicial notice of the contents of web pages available

 through Wayback Machine as facts that can be accurately and readily determined from sources



                                                 8
Case 2:19-cv-12107-KM-ESK Document 79-2 Filed 09/13/19 Page 9 of 10 PageID: 1489




 whose accuracy cannot reasonably be questioned.” Erickson v. Neb. Mach. Co., No. 15-CV-

 01147-JD, 2015 WL 4089849, at *1 n.1 (N.D. Cal. July 6, 2015); see also Williams v. Ying Zhou,

 No. Civ. No. 14-5544, 2019 WL 1379876, at *4 (D.N.J. Mar. 27, 2019).

        Exhibits GG and HH are webpages published by the Department of Veterans Affairs’

 website that reflect that Zytiga is offered for sale to the government on a Federal Supply

 Schedule. The Court may take judicial notice of documents available from reliable sources on

 the internet, such as websites run by Government agencies. See, e.g., In re Wellbutrin SR/Zyban

 Antitrust Litig., 281 F. Supp. 2d 751, 754 n.2 (E.D. Pa. 2003) (taking judicial notice of reports

 published on the FDA website).

        Because all of the exhibits referenced herein are judicially noticeable, Defendants

 respectfully request the Court to take judicial notice of each of the attached Exhibits for purposes

 of showing the existence of the Exhibits, their dates of publication, and the public availability of

 their contents.




                                                   9
Case 2:19-cv-12107-KM-ESK Document 79-2 Filed 09/13/19 Page 10 of 10 PageID: 1490




  Dated: September 13, 2019                 Respectfully submitted,
  SILLS CUMMIS & GROSS P.C.                 WALSH PIZZI O’REILLY FALANGA LLP

  By: /s/ Jeffrey J. Greenbaum              By: /s/ Liza M. Walsh
  JEFFREY J. GREENBAUM                      LIZA M. WALSH
  jgreenbaum@sillscummis.com                lwalsh@walsh.law
  GREGORY E. REID                           Three Gateway Center
  greid@sillscummis.com                     100 Mulberry Street, 15th Floor
  One Riverfront Plaza
  Newark, New Jersey 07102                  Newark, New Jersey 07102
  Phone: (973) 643-5297                     Phone: (973) 757-1100
  Facsimile: (973) 643-6500                 Facsimile: (973) 757-1090

  SIDLEY AUSTIN LLP                         WILMER CUTLER PICKERING HALE AND
                                            DORR LLP
  GORDON D. TODD (pro hac vice)
  gtodd@sidley.com                          JONATHAN G. CEDARBAUM (pro hac vice)
  KIMBERLY LEAMAN (pro hac vice)            jonathan.cedarbaum@wilmerhale.com
  kimberly.leaman@sidley.com
  1501 K Street, N.W.                       1875 Pennsylvania Avenue, N.W.
  Washington, DC 20005                      Washington, DC 20006
                                            Telephone: (202) 663-6315
  Attorneys for Defendants Janssen          Facsimile: (202) 663-6363
  Biotech, Inc., Janssen Oncology, Inc.,    Attorneys for Defendant
  Janssen Research & Development, LLC,      BTG International Limited
  and Johnson & Johnson




                                           10
